This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF RIO RANCHO,

 3                  Plaintiff-Appellee,

 4 v.                                                                            NO. 32,914

 5 ALEXIS HASSLEY,

 6                  Defendant-Appellant,

 7 City of Rio Rancho
 8 Gina R. Manfredi
 9 Rio Rancho, NM

10 for Appellee

11 Patrick J. Martinez
12 Albuquerque, NM

13 for Appellant

14 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
15 John F. Davis, District Judge

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
1   {1}   Summary reversal was proposed for the reason stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6
7                                         TIMOTHY L. GARCIA, Judge


8 WE CONCUR:



 9
10 LINDA M. VANZI, Judge



11
12 J. MILES HANISEE, Judge




                                            2